Citation Nr: 0431535	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for post 
operative changes to the distal tuft of the left index 
finger.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to a 
compensable rating for a left finger disability.  The veteran 
perfected an appeal for this issue.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left finger disability is manifested by 
one-centimeter shortness in length, deformity, and 
sensitivity to touch, and no limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable evaluation for post operative 
changes of the distal tuft of the left index finger have not 
been met.  38 U.S.C.A. § 1155, 5103, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 
5225 and 5229.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim
 
The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for post operative changes of the distal tuft of 
the left index finger in September 2002.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  
 
In the December 2001 rating decision here on appeal, the RO 
granted service connection for post operative changes of the 
distal tuft of the left index finger, and assigned a non 
compensable rating for the disorder.  The veteran then 
submitted a notice of disagreement with the evaluation 
assigned.  

In this case, the issue of the evaluation assigned to the 
veteran's service-connected left index finger was first 
raised in his notice of disagreement.  VA's General Counsel 
has held that when VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C.A. §  7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.  VAOPGCPREC 8-03.  Precedential opinions of 
VA's General Counsel are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).

In this regard, the Board finds that the September 2002 
notice informed him of the relative responsibilities of the 
veteran and VA in developing any evidence relevant to his 
service connection claim.  In addition, he and his 
representative were provided with a copy of the appealed 
rating decision and a statement of the case.  In those 
documents the RO informed them of the specific rating 
criteria pertaining to the evaluation of post operative 
changes of the distal tuft of the left index finger, as well 
as the reasons for determining that the criteria for a higher 
rating were not met.  In these documents the RO also informed 
them of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf.  The Board finds that 
all of these documents informed the veteran of the evidence 
needed to establish entitlement to a higher rating.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the RO 
provided VCAA notice prior to the decision on appeal, and 
properly instituted appellate procedures following the 
veteran's notice of disagreement.  Thus, the Board finds that 
the duty to notify has been satisfied. 
 
Additionally, the RO has obtained the veteran's service 
medical records, and provided him with a VA medical 
examination in January 2003.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  In September 2002 
the veteran indicated that he had received no treatment since 
discharge.  He later stated in November 2003 that he would 
provide additional evidence; however, his representative 
indicated in a July 2004 statement that no additional 
correspondence or evidence was provided by the veteran.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal of the assigned 
rating.  See 38 U.S.C.A. § 5103A (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2003).

Factual Background

The veteran is seeking a compensable rating for post 
operative changes to the distal tuft of the left index 
finger.

The RO provided a VA medical examination in January 2003.   
During the examination the veteran complained of occasional 
swelling (every two or three months) and aching in the finger 
when the weather was damp and cold.  The examiner found that 
the left index finger was one centimeter shorter than the 
right.  The nail bed of the left finger was deformed and the 
distal interphalangeal joint (DIP) joint was sensitive to 
touch.  The left index finger itself was deformed and 
arthritic looking.  

During the examination the veteran was able to touch his 
thumb to all fingers and his fingers and thumb to the palm of 
his hand.  Although he did not have a good pincher grasp, he 
did have a good grip.  X-ray revealed no abnormalities of the 
joints of the left hand, but there were irregularities 
involving the distal tuft of the distal phalanx of the left 
index finger, consistent with previous operative 
interference.  The examiner diagnosed post operative changes 
of the distal tuft of the left index finger, and found that 
the various joints of the left hand were normal.  

In the veteran's March 2003 notice of disagreement he 
indicated that he can only bend his left index finger part 
way to the palm and that he did not recall the VA examiner in 
January 2003 asking him to try to bend his fingers.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations apply, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in February 
2003.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 5225 provides that an index finger which is 
ankylosed receives a maximum disability rating of 10 percent.  
Consideration is also given to whether evaluation as 
amputation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  38 C.F.R. § 4.71a.

Diagnostic Code 5229 provides that a 10 percent disability 
rating will be assigned if the index finger has limitation of 
motion with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5153, amputation of the index finger 
through the middle phalanx or at the distal joint warrants a 
10 percent rating; amputation of the index finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, warrants a 20 percent rating; and 
amputation of the index finger with metacarpal resection 
(more than one-half the bone lost) warrants a 30 percent 
rating.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable. Ortiz, 274 F.3d at 1365.

Analysis

The veteran asserts that he is entitled to a compensable 
rating for a left index finger disability.  The Board finds, 
however, that the evidence does not support such a 
conclusion.

Specifically, the veteran's January 2003 VA medical 
examination indicates that his joints are normal and does not 
reveal ankylosis; therefore, a 10 percent rating under 
Diagnostic Code 5225 is not warranted.

Likewise, although the veteran asserts that he can not bend 
his index finger to the palm of his hand and he believes 
there is a gap of more than one inch when he tries to bend 
his index finger to his palm, there is no objective evidence 
corroborating his statement.  The veteran's January 2003 VA 
examination indicates that he is able to touch his thumb to 
all his fingers and his fingers and thumb to the palm of his 
hand.  Thus, the criteria for a 10 percent disability rating 
under Diagnostic Code 5229 are not met.

Finally, the examination noted that the left index finger is 
one centimeter shorter than that of the right.  There is no 
indication that the finger has been amputated through the 
middle phalanx or at the distal joint.  Therefore, veteran's 
symptoms do not warrant a compensable rating under Diagnostic 
Code 5153.  

The Board recognizes the veteran's complaints occasional 
aching and swelling, and the findings of impaired pincher 
grasp.  However, the objective evidence shows the veteran has 
full range of motion of the finger and a good grip.  As such, 
the evidence does not show functional limitation to warrant a 
compensable evaluation.  

The Board finds, therefore, that the criteria for a higher 
rating for the left index finger disability have not been met 
since the initiation of his claim for service connection.  
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a compensable rating for the left 
index finger disability.


ORDER

Entitlement to a compensable rating for the left index finger 
disability is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



